Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald Murphy on April 6, 2021.
Please replace claim 1 with,

1. (proposed amendment) A heat-curable resin composition comprising:
(A) an organopolysiloxane having, in one molecule, at least one cyclic imide group and at least one siloxane bond;
(B) an inorganic filler; and
(C) a radical polymerization initiator;
wherein the component (A) comprises at least (A-2) or comprises (A-2) and (A-1):
(A-1) a cyclic imide group-containing organopolysiloxane represented by the following average composition formula (1)


    PNG
    media_image1.png
    157
    1137
    media_image1.png
    Greyscale

wherein R1 independently represents a substituted or unsubstituted monovalent hydrocarbon group having 1 to 10 carbon atoms, or a group represented by the following general formula (2) or (3); at least one R1 is a group represented by the following general formula (2) or (3); a represents an integer of not smaller than 2; b represents an integer of not smaller than 0; c represents an integer of not smaller than 0; d represents an integer of not smaller than 0; a, b, c and d satisfy 2 ≤ a+b+c+d ≤ 1,000,


    PNG
    media_image2.png
    426
    1145
    media_image2.png
    Greyscale

wherein each of R2 to R7 independently represents a hydrogen atom or a substituted or unsubstituted monovalent hydrocarbon group having 1 to 10 carbon atoms; R3 and R4 may bond together to form a ring; R6 and R7 may bond together to form a ring; each of m and n represents an integer of 0 to 3; each of X and Y represents a substituted or unsubstituted divalent hydrocarbon group that has 1 to 10 carbon atoms, and may have a hetero atom(s); broken lines represent connections to silicon atoms in the formula (1);
(A-2) a cyclic imide group-containing organopolysiloxane represented by the following average composition formula (1’)


    PNG
    media_image3.png
    158
    1126
    media_image3.png
    Greyscale

wherein R11 independently represents a substituted or unsubstituted monovalent hydrocarbon group having 1 to 10 carbon atoms, or a group represented by the following general formula (2), (3) or (4); at least two R11 groups bond together to form a structure represented by the following general formula (4); a’ represents an integer of not smaller than 2; b’ represents an integer of not smaller than 0; c’ represents an integer of not smaller than 0; d’ represents an integer of not smaller than 0; a’, b’, c’ and d’ satisfy 2 ≤ a’+b’+c’+d’ ≤ 1,000,



    PNG
    media_image4.png
    426
    1145
    media_image4.png
    Greyscale

wherein each of R2 to R7 independently represents a hydrogen atom or a substituted or unsubstituted monovalent hydrocarbon group having 1 to 10 carbon atoms; R3 and R4 may bond together to form a ring; R6 and R7 may bond together to form a ring; each of m and n represents an integer of 0 to 3; each of X and Y represents a substituted or unsubstituted divalent hydrocarbon group that has 1 to 10 carbon atoms, and may have a hetero atom(s); broken lines represent connections to the silicon atoms in the formula (1’),

    PNG
    media_image5.png
    245
    1147
    media_image5.png
    Greyscale

wherein Z represents a substituted or unsubstituted divalent hydrocarbon group that has 1 to 10 carbon atoms, and may have a hetero group(s); and
wherein A in the general formula (4) of the component (A2) has any one of the following structures


    PNG
    media_image6.png
    701
    1159
    media_image6.png
    Greyscale

wherein bonds in the above structural formulae that are yet unbonded to substituent groups are to be bonded to carbonyl carbons forming cyclic imide structures in the general formula (4). 

Applicant was advised that the explanation rationalizing the rejection of claims 2 and 3 was meant to articulate an acknowledgement that, whereas the prior art of record did not disclose polymers adhering to formula (1’) where at least two of the groups R11 together constituted a group complying with formula (4), there was also no requirement that formula (4) be present.  Rather, the language of original claim 2 merely says that at least one residue R11 must connote a group conforming to one of formulae (2), (3), and (4).  Claim 1, as now amended, requires the presence of at least one divalent structural residue adhering to formula (4).
Allowable Subject Matter
	Predicated on the Examiner’s observation that the claimed invention was only rendered unpatentable for those permutations where the composition was devoid of an organopolysiloxane (A-2) adhering to formula (1’) and containing a moiety of the structure (4), Applicant incorporated the subject matter of both claims 2 and 3 into claim 1.  With the above Examiner’s amendment, claim 1 has been modified further to stipulate the presence of at least one group as defined by structure (4).  

	
	The references cited during this prosecution are regarded as the most germane available.  Inasmuch as they fail to even render obvious the instant invention, claims 1, 4, and 6-10 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

April 6, 2021






/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765